DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17404149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is misdescriptive, thereby indefinite, to recite that the constant current source being connected to the second voltage node.  However, claim 4 recites that the second voltage node is coupled to both of the source and substrate of the second transistor.  None of Applicant’s drawings show that the second voltage node is coupled to the source of the second transistor, the substrate of the second transistor and the constant current source. As understood, the constant current source is coupled to the first voltage node, not the second voltage node, see Applicant’s figures 20, 21, 26-30. 
Claim 6 is indefinite for including the indefiniteness of claim 5.
Claim 19 recites “a first transistor”, “a second transistor”, “the first transistor”, “the second transistor”, and “a first parameter”.  It is unclear that the transistors and parameter cited in claim 19 are the same as the transistors and parameter recited in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murden et al. (US 7525381).
As to claim 1, Murden et al.’s figure 1 shows a voltage generating circuit (60), comprising a first transistor (63) and a second transistor (61), wherein voltage of a substrate of the first transistor varies with a first parameter, the first parameter being any one of a supply voltage, an operating temperature, or a manufacturing process of the voltage generating circuit, wherein a gate of the first transistor is connected to a drain of the first transistor, the substrate of the first transistor serves as an output (Vsub) of the voltage generating circuit, and a gate of the second transistor is connected to a drain of the second transistor. 
As to claim 2, figure 1 shows that the first parameter is the supply voltage or the operating temperature of the voltage generating circuit, the voltage of the substrate of the first transistor increases as the first parameter increases, the voltage of the substrate of the first transistor decreases as the first parameter decreases. 
As to claim 3, figure 1 shows that the first transistor is a P-type transistor, and the second transistor is an N-type transistor. 
As to claims 8-10, figure 1 shows that the substrate of the second transistor serves as an output (Vlbg) of the voltage generating circuit.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shindoh et al. (US 6075404).
As to claim 1, Shindoh et al.’s figure 4 or 5 shows a voltage generating circuit (60), comprising a first transistor (10a or 11a) and a second transistor (10c or 11c), wherein voltage of a substrate of the first transistor varies with a first parameter, the first parameter being any one of a supply voltage, an operating temperature, or a manufacturing process of the voltage generating circuit, wherein a gate of the first transistor is connected to a drain of the first transistor, the substrate of the first transistor serves as an output (Vubg) of the voltage generating circuit, and a gate of the second transistor is connected to a drain of the second transistor. 
As to claim 2, figure 4 or 5 shows that the first parameter is the supply voltage or the operating temperature of the voltage generating circuit, the voltage of the substrate of the first transistor increases as the first parameter increases, the voltage of the substrate of the first transistor decreases as the first parameter decreases. 
As to claim 3, figure 4 or 5 shows that the first transistor is a P-type transistor, and the second transistor is an N-type transistor. 
As to claim 4, figure 5 shows that a source of the first transistor is connected to a first voltage node (Vdd), a source of the second transistor is connected to a second voltage node (Vss), the drain of the first transistor is connected to the drain of the second transistor, and a substrate of the second transistor is connected to the second voltage node. 
As to claims 8-10, figure 4 shows that the substrate of the second transistor 10c serves as an output of the voltage generating circuit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murden et al. (US 7525381) in view of Shindoh et al. (US 6075404).
As to claim 4, Murden et al.’s figure 1 shows that a source of the first transistor is connected to a first voltage node (Vdd), a source of the second transistor is connected to a second voltage node (Vss), the drain of the first transistor is connected to the drain of the second transistor.  Figure 1 fails to show that the substrate of the second transistor is connected to the second voltage node.  However, Shindoh et al.’s figure 5 shows a similar circuit that the source and substrate of second transistor 11c is connected to the same second voltage node.  Therefore, it would have been obvious to one having ordinary skill in the art to connect the substrate of Murden et al.’s second transistor 61 to the second voltage node for the purpose of providing a single output voltage circuit.    
Insofar as understood to claim 5, Murden et al.’s figure 1 shows a constant current source (69), a first terminal of the constant current source being connected to the second voltage node (first voltage node), a second terminal of constant current source being connected to a third voltage node. 
As to claim 6, Murden et al.’s figure 1 shows an error amplifier (68), the error amplifier and the first transistor forming a first feedback loop, the substrate of the first transistor being connected to a voltage node of the first feedback loop, wherein a negative input of the error amplifier is connected to the first voltage node, a positive input of the error amplifier is connected to a first reference voltage (Vuref), an output of the error amplifier is connected to the substrate of the first transistor, wherein the third voltage node is connected to a power supply, the first reference voltage is connected to the power supply, and a voltage of the third voltage node is greater than a voltage of the first reference voltage. 
As to claim 15, Murden et al.’s figure 1 shows a delay circuit, comprising: the voltage generating circuit (60) of claim 1; and a delay unit (26) comprising a first inverter (42), the first inverter comprising a fourth transistor (PMOS coupled to 46) and a fifth transistor (NMOS coupled to 44), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor, a substrate of the fifth transistor being grounded (since they have the same substrate voltage), wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type transistor.
As to claim 16, Murden et al.’s figure 1 shows that H is equal to L, and M is equal to N, wherein the H is a ratio of a channel length of the first transistor to a channel length of the fourth transistor, the L is a ratio of a channel length of the second transistor to a channel length of the fifth transistor, the M is a ratio of a channel width of the first transistor to a channel width of the fourth transistor, and the N is a ratio of a channel width of the second transistor to a channel width of the fifth transistor (it is assumed that the transistors have the same size since the size of the transistors is not taught.  Furthermore, selecting the sizes and ratios as claimed is seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05. 
As to claim 17, the modified Murden et al.’s figure 1 shows a delay circuit, comprising: the voltage generating circuit (60) of claim 8; and a delay unit comprising a first inverter (42), the first inverter comprising a fourth transistor (that is connected to 46) and a fifth transistor (that is connected to 44), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor, a substrate of the fifth transistor being connected to a power supply, wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type 73 transistor. 
As to claim 18, Murden et al.’s figure 1 shows H is equal to L, and M is equal to N, wherein the H is a ratio of a channel length of the first transistor to a channel length of the fourth transistor, the L is a ratio of a channel length of the second transistor to a channel length of the fifth transistor, the M is a ratio of a channel width of the first transistor to a channel width of the fourth transistor, and the N is a ratio of a channel width of the second transistor to a channel width of the fifth transistor (see the rejection of claim 16).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murden et al. (US 7525381).
As to claim 7, voltage buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art to add voltage buffer to the output of Murden et al.’s output node(s) for the purpose of reducing noise.  Therefore, figure 1 shows a buffer, the buffer being connected to the output, and outputting a substrate voltage equal to the voltage of the substrate of the first transistor.
As to claim 14, voltage buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art to add voltage buffer to the output of Murden et al.’s output node(s) for the purpose of reducing noise.  Therefore, figure 1 shows a buffer, the buffer being connected to the output, and outputting a substrate voltage equal to the voltage of the substrate of the second transistor. 


Claims 11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murden et al. (US 7525381) in view of Shindoh et al. (US 6075404) and Eguchi (US 20030071661).
As to claim 11, Murden et al.’s figure 1 fails to show that the current source is coupled to the source of the second transistor and the substrate of the first transistor is coupled to the first voltage node.  However, Eguchi’s circuit figures 2 and 5 show that circuit can be converted from current sink form (figure 5) to a current source form (figure 2) by reverse the transistor types and power supply polarities.  Therefore, it would have been obvious to one having ordinary skill in the art to convert Murden et al.’s circuit to current sink form by reversing Murden et al.’s transistor types and power supply polarities for the purpose of shifting the output voltage a desired levels.  Therefore, transistor 61 when reversed to PMOS is considered as the claimed first transistor; transistor 63 when revered to NMOS is considered as the claimed second transistor.  The modified Murden et al.’s figure 1 shows a source of the first transistor (PMOS 61) is connected to a first voltage node (Vdd when Vss is reversed to Vdd), a source of the second transistor (NMOS 63) is connected to a second voltage node, the drain of the first transistor is connected to the drain of the second transistor, and a substrate of the first transistor is connected to the first voltage node (see Shindoh 10a in figure 4). 
As to claim 12, the modified Murden et al.’s figure 1 shows a constant current source (69), a first terminal of the constant current source being connected to a third voltage node (Vss when Vdd is reversed to Vss), a second terminal of constant current source being connected to the second voltage node. 
As to claim 13, the modified Murden et al.’s figure 1 shows an error amplifier (68), the error amplifier and the second transistor forming a first feedback loop, the substrate of the second transistor being connected to a voltage node of the first feedback loop, wherein a negative input of the error amplifier is connected to the second voltage node, when , a positive input of the error amplifier is connected to a first reference voltage (Vuref), an output of the error amplifier is connected to the substrate of the second transistor, wherein the first voltage node is connected to a power supply, the first reference voltage is grounded, and a voltage of the third voltage node is less than a voltage of the first reference voltage. 
As to claim 14, voltage buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art to add voltage buffer to the output of Murden et al.’s output node(s) for the purpose of reducing noise.  Therefore, figure 1 shows a buffer, the buffer being connected to the output, and outputting a substrate voltage equal to the voltage of the substrate of the second transistor. 
As to claim 17, the modified Murden et al.’s figure 1 shows a delay circuit, comprising: the voltage generating circuit (60) of claim 8; and a delay unit comprising a first inverter (42 with reversed transistor types and power supply polarities), the first inverter comprising a fourth transistor (that is connected to 44 when reversed to PMOS) and a fifth transistor (that is connected to 46 when reversed to NMOS), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor (61 when reversed to PMOS), a substrate of the fifth transistor being connected to a power supply, wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type  transistor. 
As to claim 18, the modified Murden et al.’s figure 1 shows H is equal to L, and M is equal to N, wherein the H is a ratio of a channel length of the first transistor to a channel length of the fourth transistor, the L is a ratio of a channel length of the second transistor to a channel length of the fifth transistor, the M is a ratio of a channel width of the first transistor to a channel width of the fourth transistor, and the N is a ratio of a channel width of the second transistor to a channel width of the fifth transistor. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama et al. (US 20050116765) in view of Murden et al. (US 7525381), Shindoh et al. (US 6075404) and Eguchi (US 20030071661).
As to claim 19, Sakiyama et al.’s figures 9 and 10 show a delay circuit, comprising a first voltage generating circuit (4.1p-4.3p), a second voltage generating circuit (4.1n-4.3n), and a delay unit (figure 9).  The figure fails to show the detail of the first and second voltage generating circuit as claimed.  However, the modified Murden et al.’s shows first and second voltage generating circuits as claimed (see the rejection of claims 4, 5, 11 and 12).  Therefore, it would have been obvious to one having ordinary skill in the art to use Murden et al.’s first voltage generator (the rejection of claims 4 and 5) and second voltage generators (the rejection of claims 11 and 12) for Sakiyama et al.’s first and second voltage generating circuits for the purpose of providing more precise substrate bias voltages.  The modified circuit further show that the delay unit comprises a first inverter, the first inverter comprising a fourth transistor (3.1p-1) and a fifth transistor (3.1n-1), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor in the first voltage generating circuit, a substrate of the fifth transistor being connected to the voltage of the substrate of the second transistor in the second voltage generating circuit, wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type transistor. 
As to claim 20, the modified Sakiyama et al.’s figures show that H1 is equal to L1, and M1 is equal to N1, wherein the H1 is a ratio of a channel length of the first transistor in the first voltage generating circuit to a channel length of the fourth transistor, the L1 is a ratio of a channel length of the second transistor in the first voltage generating circuit to a channel length of the fifth transistor, the M1 is a ratio of a channel width of the first transistor in the first voltage generating circuit to a channel width of the fourth transistor, and the N1 is a ratio of a channel width of the second transistor in the first voltage generating circuit to a channel width of the fifth transistor, wherein H2 is equal to L2, and M2 is equal to N2, wherein the H2 is a ratio of a channel length of the first transistor in the second voltage generating circuit to a channel length of the fourth transistor, the L2 is a ratio of a channel length of the second transistor in the second voltage generating circuit to a channel length of the fifth transistor, the M2 is a ratio of a channel width of the first transistor in the second voltage generating circuit to a channel width of the fourth transistor, and the N2 is a ratio of a channel width of the second transistor in the second voltage generating circuit to a channel width of the fifth transistor (see the rejection of claims 16 and 18).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842